DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21, line 2, “each each of which” should be “each of which”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 10, 12-15, 17, 18, 20, 21, 25, 28, 29, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorenzana et al. (US 2008/0216754), hereinafter Lorenzana.
Regarding claim 1, Lorenzana teaches of an animal feeding bowl assembly (Abstract, animal feeder) comprising:
a feeding bowl (Fig. 7, cover 20 with container 40) comprising one or more connectors (latches 22); and
a base (base 30) comprising one or more complementary connectors (hand holds 18) wherein the feeding bowl (20) is releasably mountable to the base in a locked orientation (Fig. 6, latch 22 locks into the complementary connector 18) and an unlocked orientation relative to the base (placing the feeding bowl 20 just on top of the base without locking it in), and the one or more connectors and one or more complementary connectors are arranged such that in the locked orientation the feeding bowl is retained on the base by at least one of the one or more connectors engaging with at least one of the one or more complementary connectors (Fig. 6, feeding bowl 20 is retained on the base by latch 22 engaging with the complementary connector 18), and, in the unlocked orientation, the feeding bowl is rotated relative to the locked orientation, and the feeding bowl is secured to, but not locked to, the base (the feeding bowl can be rotated 180 degrees relative to the locked orientation since the feeding bowl 20 and the base 30 is symmetrical front and back and the feeding bowl can be placed on top of the base 30 such that the depression 28 interlocks with vertical protrusion 26 as seen in Fig. 9 and ¶0023).



Regarding claim 4, Lorenzana teaches of wherein each connector (22) comprises an engagement portion (Fig. 6, portion that hooks onto the complementary connector 18) for engaging with a complementary connector on the base (Fig. 6, engagement portion engages with complementary connector 18).

Regarding claim 5, Lorenzana teaches of wherein each engagement portion is planar (engagement portion is planar).

Regarding claim 7, Lorenzana teaches (Fig. 6) of wherein the base comprises a reservoir (integrated storage region 32) and an opening (Fig. 9, top opening of base 30 into cavity 32) for allowing the reservoir to be filled with a substance (¶0018, can be filled with be a substance) and wherein the substance is a weight or ballast (¶0018, can be filled with multiple items such as dog food which can be a weight).

Regarding claim 10, Lorenzana teaches of wherein the base (30) comprises an outer rim formed around its circumference (rim by vertical protrusion 26) and the outer rim provides a step formation for abutting with the feeding bowl (Annotated Fig. 1 below, outer rim provides a step formation for abutting with the feeding bowl).

    PNG
    media_image1.png
    164
    202
    media_image1.png
    Greyscale

Annotated Fig. 1: Zoomed in of the indent in Fig. 6 of Lorenzana

Regarding claim 12, Lorenzana teaches of wherein the base comprises an even number of complementary connectors (Fig. 6, base comprises of 2 complementary connectors).

Regarding claim 13, Lorenzana teaches (Fig. 6) of wherein each complementary connector (18) comprises one of a notch or an indent in a wall of the base that projects towards a center of the base (complementary connector is a notch that projects towards a center of the base 30).

Regarding claim 14, Lorenzana teaches (Fig. 6) of wherein each one of the one or more connectors (22) comprises an engagement portion for engaging with a respective one of the one or more complementary connectors (18) on the base and wherein each of the one or more complementary connectors comprises an engagement portion for engaging with the engagement portion of the respective one of the one or more connectors on the feeding bowl (connectors 22 and complementary connectors 18 have engagement portions to engage with one another).



Regarding claim 17, Lorenzana teaches (Annotated Fig. 2 below) of wherein the base (30) comprises an even number of abutment portions (red curved lines show 2 abutment portions on the sides of the base 30, not on the sides with the complementary connectors 22).

    PNG
    media_image2.png
    461
    383
    media_image2.png
    Greyscale


Annotated Fig. 2: Abutment portions on the side of the base 30 in Fig. 5 of Lorenzana



Regarding claim 20, Lorenzana teaches (Annotated Fig. 2 above) of wherein the base includes one or more each abutment portions (26) and each of the abutment portions is provided on a wall of the base that does not contain a complementary connector (abutment portion 26 is provided on a wall of the base 30 that does not have a complementary connector 18).

Regarding claim 21, Lorenzana teaches of wherein (Annotated Fig. 1 above) wherein the base includes one or more abutment portions (Annotated Fig. 2), each of which comprises a planar surface (has a planar surface at the bottom of the abutment portion) for contacting with a respective one of the one of the more connectors (Fig. 9, ¶0023, depression 28 interlocks with the abutment portion 26) and allowing the connector to slide thereon (¶0023, the outside edge of the abutment portion 26 is slightly angled in order to lead and slide the abutment portion 26 into the connector 28) and wherein the one or more abutment portions are arranged to contact with a respective one of the one or more connectors when the feeding bowl is mounted in its 
	
	Regarding claim 25, Lorenzana teaches of further comprising a closure (planar member 20-1) (Fig. 6, ¶0022, base 30 remains fully enclosed by planar member 20-1 formed in the feeding bowl 20).

	Regarding claim 28, Lorenzana teaches of wherein the feeding bowl assembly comprises more than one engaging set of connectors and complementary connectors (one set is with the latch 22 and hand holds 18, and another set is the vertical protrusion 26 with depression 28), and each set is of a different size and/or shape and wherein the sets of connectors and complementary connectors are arranged to engage with different locking strengths (Fig. 9, each set is a different size and shape wherein they are arranged to engage with different locking strengths).

	Regarding claim 29, Lorenzana teaches of wherein the feeding bowl assembly comprises more than one engaging set of connectors and complementary connectors (one set is with the latch 22 and hand holds 18, and another set is the vertical protrusion 26 with depression 28); each set is of a different shape and wherein the sets of connectors and complementary connectors are arranged to engage with different locking strengths (Fig. 9, each set is a different shape wherein they are arranged to engage with different locking strengths).

	Regarding claim 32, Lorenzana teaches of the invention in claim 1, and wherein the base (30) comprises one or more abutment portions (Annotated Fig. 2 above, 26) for engaging with the one or more connectors (28) when the feeding bowl is secured to the base in the unlocked orientation (the feeding bowl can be secured to the base in the unlocked orientation by the abutment portions engaging even at least partially with the connectors), and wherein the one or more abutment portions are indents in an outside wall of the base (Annotated Fig. 1 above and Fig. 9, abutment portion 26 is an indent in the outside wall of the base).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lorenzana et al. (US 2008/0216754), hereinafter Lorenzana, in view of Jones et al. (US 2016/0255805), herein after Jones.
Regarding claim 2, Lorenzana teaches of the invention in claim 1 but does not appear to teach wherein the feeding bowl is formed from a resilient material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lorenzana to incorporate the teachings of Jones to make the feeding bowl out of a resilient material in order to use a well-known and easy to use durable material.
 
Response to Arguments
Applicant’s arguments, filed on December 10, 2021, with respect to the drawing objections (Remarks, p. 6) have been fully considered and are persuasive in light of the amendments to the claims. The objections have been withdrawn.
Applicant’s arguments with respect to the rejection of claims 6, 15, 16, and 21 under §112(a) and (b) (Remarks, p. 6) have been fully considered and are persuasive in light of the amendments to the claims. The rejection have been withdrawn. 
Applicant’s arguments (Remarks, pp. 7-10) with respect to the rejection of claims 1, 3-5, 7, 10, 12-15, 18, 20, 21, 25, 28, and 29 under §102 over Lorenzana have been considered but are not persuasive. 
Applicant argues that Lorenzana does not show or suggest a releasably mountable unlocked orientation and if rotated 90 degrees and simply placed on top of the base such that connectors (22) are not engaged and thus result in the bowl being in an unlocked orientation as required by claim 1 presently on file, then it is not secured in the unlocked orientation because the respective bottom and tops of the base are 
The claims does not cite that the bowl is rotated 90 degrees and rather just that is rotated relative to the locked orientation, which includes 180 degrees. The base (30) and bowl (20) is symmetrical from the front and back such that when it is rotated 180 degrees, it is the same shape. Therefore, when the bowl (20) is placed onto the base (30), the complementary geometry of the abutment portions (vertical protrusion 26) and connectors (depression 28) allows them to interlock, using a “tongue in groove” design to form an airtight seal and secured to the base as stated in ¶0023. Therefore, the rejection of claim 1 is maintained and the dependent claims are likewise rejected as detailed hereinabove. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647